Per Curiam:
The material exceptions, in this case, are to the charge of the learned judge; we have examined both the charge and exceptions, and find in the latter nothing that we can sustain. The question was one of fraud; and this question was fully and fairly submitted to the jury. If Kaercher’s testimony was believed, as it seems to have been, there was clearly no fraud in what he did, either actual or constructive. He had reached the limit authorized by his client, and he intended to bid no more; neither did he interfere to prevent others from bidding against McCool. Under these circumstances he was at liberty to make, with the purchaser, what arrangement he thought best for his client; and clearly, the arrangement he did make injured neither the defendant nor his creditors.
The judgment is affirmed.